Citation Nr: 0735768	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1977 to October 
1990, and a period of active duty for training (ACDUTRA) from 
July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hypertension and 
denied a rating in excess of 10 percent for internal 
derangement of the right knee.  In May 2007, the veteran 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the veteran's hypertension existed at the time of his 
entry into active military service.

2.  The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-existing 
hypertension was not aggravated during service.

3.  The veteran's internal derangement of the right knee is 
manifested by complaints of chronic pain and the knee giving 
away, and objective evidence of limitation of motion of right 
knee motion from 0 to 90 degrees, with pain from 70 to 90 
degrees of flexion, and tenderness, and no objective evidence 
of ligament instability or arthritis by x-ray findings.



CONCLUSIONS OF LAW

1.  Hypertension existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006)..

2.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The record reflects that the veteran was notified of the 
Dingess precedent by letter dated in March 2006.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case (SSOC) issued in October 
2005, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records.  The veteran submitted 
private treatment records, and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The veteran was 
afforded numerous VA medical examinations in regard to his 
increased rating claim.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  

Although the Board has considered whether an opinion should 
be obtained in regard to his claim for service connection for 
hypertension, the Board finds that VA was not under an 
obligation to obtain such an opinion, as such is not 
necessary to make a decision on this claim.  Specifically, 
the Board notes that there is already substantial medical 
evidence of record demonstrating that the disability 
preexisted service and was not aggravated during service, and 
there is no contrary evidence suggesting such aggravation 
occurred.  In addition, hypertension is not the type of 
disability that lends itself to lay observation; thus, the 
veteran's own contentions cannot serve as evidence of an 
increase in severity during service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records are negative for any complaint of or 
treatment for hypertension or for manifestations that might 
suggest the presence of such a disorder, such as elevated 
blood pressure readings.  On several Reports of Medical 
History, prepared in conjunction with physical examinations 
in March 1984, April 1989, and September 1990, the veteran 
responded "no" to having or having had high or low blood 
pressure.  Service medical records show numerous blood 
pressure readings, however, the systolic blood pressure 
readings were predominantly less than 127 and the diastolic 
blood pressure readings were predominantly less than 89.  
There were only two blood pressure readings in service (on 
separate dates) where the diastolic readings were 90 or more.  
These include an undated notation in the service medical 
records, but apparently recorded prior to February 1982, 
showing that the veteran had a blood pressure reading of 
160/100.  Also, in May 1990, the veteran's blood pressure 
reading was 120/90.  On the veteran's separation examination 
he complained of a history of chest pain, but denied a 
history of high or low blood pressure.  On his separation 
examination in September 1990 a blood pressure reading of 
124/86 was recorded.  

In the first post-service year, the veteran underwent several 
VA evaluations of his reported disabilities.  At those 
evaluations in December 1990, and May, June, and July 1991, 
the blood pressure readings were 130/82, 132/98, 114/80, and 
130/80.  The veteran underwent a stress EKG in July 1991, and 
he had elevated blood pressure readings of 160/100, when he 
stopped the treadmill exercise, and a reading of 150/100 two 
minutes after the exercise.  Four minutes after the exercise 
his blood pressure reading was 130/80, and six minutes after 
the exercise his blood pressure reading was 120/80.  On the 
cardiology consultation conducted in May 1991, the veteran 
complained of a five to ten year history of chest pain, and 
denied previous elevated blood pressure readings.  He 
reported he took no medications regularly for his heart.  

By September 1991 rating decision, the RO granted service 
connection for fractured right fibula and tibia, post-
operative, with shortening of right leg secondary to 
fracture, and assigned a 10 percent rating, effective from 
October 1990, pursuant to Diagnostic Code 5262.  The RO rated 
this disability pursuant to the right ankle impairment, as 
the right knee impairment was assigned a separate rating.  
Accordingly, by January 1992 rating decision, the RO granted 
service connection for internal derangement of the right 
knee, and assigned a 0 percent disability rating, effective 
from October 1990, pursuant to Diagnostic Code 5257.

Received from the National Personnel Record Center (NPRC) in 
September 1995, was a response to the RO's request for all 
service medical records for the veteran.  The NPRC indicated 
"no meds found".

An August 1995 VA cardiology examination showed that the 
veteran reported he has had hypertension and elevated blood 
pressure intermittently for the last 15 to 16 years.  He 
reported that each time he was checked by his wife who was an 
RN.  He reported he was not on a diet or any medications for 
control of his blood pressure.  He did not recall the highest 
blood pressure.  He claimed he had a mild heart attack while 
in service in 1989.  His blood pressure readings were 138/86, 
130/82, and 132/88.  It was noted that the veteran's review 
of symptoms included "asymptomatic intermittent 
hypertension".  The veteran was referred for additional 
cardiac testing, after which further evaluation could be done 
about the nature of his heart disease.  It was also noted 
that as of that time, the veteran did not demonstrate any 
hypertension, but that he still could have a labile 
hypertension intermittently.  

A private treatment record shows that in September 1995, the 
veteran was seen for chest pain, and his blood pressure was 
110/80.  He underwent stress ECG testing, and as his exercise 
progressed, his heart rate and blood pressure both 
progressed.  His blood pressure readings ranged from 128/78 
when sitting, to 166/98 at the peak of exercise testing, and 
to 138/76 just after the testing.  The results of the stress 
test were negative for any findings.

In a September 1996 VA treatment record the veteran reported 
that four weeks prior, when he was treated for complaints of 
chest pain, he was reportedly told that his blood pressure 
was elevated.  He cancelled further evaluations as he was 
feeling okay.  His blood pressure readings were 124/82 and 
128/86.  The impression was chest pain, unknown etiology, and 
he was to undergo another stress test, which, if negative, he 
was to be worked up for a non-cardiac cause of the chest 
pain.  

On VA hypertension examination in July 1997, the veteran 
reported he was diagnosed with high blood pressure while 
undergoing a C&P examination in 1991.  He denied taking any 
medication.  His blood pressure readings were 160/100, 160/90 
(sitting), 150/96 (lying), and 150/100 (standing).  The 
diagnoses included hypertension and cardiovascular disease.  

On VA examination of diseases of the heart in August 1997, it 
was noted that the veteran's blood pressure reading was 
152/92, and the diagnoses included atypical chest pain, 
hypertension, increased risk for coronary artery disease, and 
possible mild hypertensive cardiomyopathy.  

On VA examination in April 1998, the veteran reported he was 
diagnosed with hypertension and was admitted to Darnell 
Hospital in the past and was told he had a mild heart attack, 
but it was noted there was no documentation of this in the c-
file.  His blood pressure reading was 151/98.  The diagnoses 
included hypertension.

On VA examination of the heart in December 1998, the veteran 
reported he had a long-standing history of hypertension.  The 
examiner reviewed the veteran's claims file, and noted that 
the history of the veteran's chest pain was atypical because 
it came at night.  Three myocardial perfusion tests were 
performed between 1995 and 1999, and that latest one showed 
moderate reversible ischemia, but the previous studies were 
negative for ischemia.  It was noted that he was seen in 1997 
at King's Daughter Hospital, when his blood pressure was not 
well-controlled and the veteran complained of chest pain.  He 
never had acute cardiac illness, but he did have a stroke 
recently due to uncontrolled hypertension.  On examination it 
was noted that his hypertension was still not well 
controlled, and he was taking medication for the same.  The 
diagnoses included uncontrolled hypertension.  It was noted 
that from the claims file, the approximate date of 
hypertension was not known, but that from the way the veteran 
gave the history, it appeared that it has been there for a 
long time.  It was noted that whenever the veteran was about 
to be treated, he would not take the medication, was not 
compliant, and would not undergo any evaluation.  The veteran 
reportedly felt that unless something happened, he would not 
seek medical help, but unfortunately it ended in right 
hemiparesis.  At that time hypertension was the veteran's 
main problem.  

In August 2001, the Board issued a decision which, in 
pertinent part, granted a 10 percent rating for the service-
connected internal derangement of the right knee, pursuant to 
Diagnostic Code 5260.  The Board noted that since there were 
no x-ray findings confirming arthritis in the right knee, a 
separate rating for right knee arthritis was not warranted.  
The Board noted that although the limitation of flexion and 
limitation of extension of the right knee did not meet the 
criteria for a compensable rating under Diagnostic Code 5260 
or 5261, there had been some limitation of motion of the knee 
and both subjective and objective reports of pain on motion 
of the right knee, and giving the veteran the benefit of the 
doubt, assigned a 10 percent rating for limitation of motion 
with pain.  

An August 2001 RO rating decision effectuated the Board's 
decision, and assigned, a 10 percent rating for the service-
connected internal derangement of the right knee, listing 
Diagnostic Code 5257 as the authority for assigning this 
rating.

Received from the veteran in October 2002 was his claim for 
service connection for hypertension, and his claim for an 
increased rating for his service-connected internal 
derangement of the right knee.

On VA orthopedic examination in April 2003, the veteran 
reported having right knee pain everyday, especially when the 
weather got cold.  Inspection of the right knee appeared 
normal.  The right knee could flex up to 130 degrees, but was 
slightly painful.  There was no crepitus.  The diagnosis was 
right knee arthralgia.

VA treatment records showed that in June 2003, the veteran 
reported having constant right knee pain and that he had been 
falling due his right knee giving away.  He had last fallen 
three weeks prior.  It was noted that he ambulated to the 
clinic independently and his gait appeared normal.  He was 
issued a cane at that time.  In November 2003, it was noted 
that he had degenerative joint disease in both knees.  

By August 2003 rating decision, the RO denied service 
connection for hypertension, and denied a rating in excess of 
10 percent for internal derangement of the right knee.  

In his Notice of Disagreement, received in December 2003, the 
veteran reported that he was diagnosed with hypertension 
within one year of his separation from active duty.  

On VA examination in April 2004, it was noted that the 
veteran had surgery on his right knee in 1978, and that this 
continued to bother him on a daily basis.  He took Tramadol 
on a daily basis for his right knee pain and occasionally for 
his left knee pain.  With regard to episodes of dislocation 
or recurrent subluxation, it was noted that there were none.  
He worked part time at the post office, and had to use sick 
leave 3 or 4 times in the past year due to the left knee.  

A VA treatment record dated in April 2004 showed that the 
veteran complained that he had bilateral knee pain, and pain 
in the ankle and right shoulder that was 9 out of 10 in 
intensity and was keeping him from working.  He reported no 
weakness or paresthesias, but claimed that occasionally his 
knees bucked on him and occasionally he had increased 
swelling.  On examination he had full range of motion of the 
knees and ankles, no increased heat, swelling, or crepitance, 
and he had negative anterior and posterior drawer tests, and 
lateral ligaments were intact.  

Received from the veteran in May 2004 was his VA Form 9 
(substantive appeal) in which he reported that he had 
hypertension while on active duty, and that on numerous 
occasions he was told by medics and doctors that he had 
hypertension.  He claimed that his records showed high blood 
pressure readings and that he was placed on  hypertensive 
medication.  He claimed he never went back to a doctor for 
prescription refill, and tried to keep it in control with 
diet and exercise.  With regard to the right knee, the 
veteran reported that his right knee was limited based on 
pain, and that he had weakness, fatigue, coordination, and 
excruciating pain by the end of the day.  He claimed the knee 
gave away, and that he fell down often because the knee gave 
out.  The veteran felt that a higher rating than 10 percent 
was warranted for function loss.  

In September 2004, the veteran testified at a hearing at the 
RO.  The veteran testified that he had hypertension prior to 
joining the service at age 33.  He claimed he received 
treatment for hypertension in the Philippines prior to 
service, and that he was given medication and his blood 
pressure was monitored.  He testified that when he joined the 
service he did not know if the military knew of his problems 
with high blood pressure, but he did stop taking the 
medication when he went into service.  He claimed he did not 
like to go on sick call, and that his father had told him 
that he should never go on sick call because that would 
affect his military record.  He testified he only went on 
sick call if he had a severe headache and could feel his 
heart beating fast, and that one time he was told he had a 
slight elevation of his blood pressure.  He testified that he 
did not remember if he was prescribed medication for 
hypertension during service, but that if he got such 
medication he would have used it only for a short time.  
After service he was reportedly treated for high blood 
pressure and was given medicine by VA, and also found out 
that he had "off and on blood pressure".  He started taking 
the medicine in 1997 and continued to take it to the present.  
With regard to his claim for an increased rating for a right 
knee disability, the veteran testified that he had serious 
limitation of motion of the right knee, and also had to wear 
a right knee brace most of the time.  He claimed that VA had 
issued his right knee brace and a cane for him to use so as 
not to put too much weight on his right knee.  He testified 
that he had swelling around his right knee when he used it 
excessively.  He testified that his right knee was weak and 
was not stable, and that he was given the knee brace because 
he fell down so often.  He claimed that with the knee brace 
he did not fall down as often.

On VA orthopedic examination in September 2004, it appears 
that with regard to the veteran's right shoulder and right 
knee he had no history of weakness, swelling, heat, redness, 
or instability.  He took Motrin and Tramadol with some 
relief.  He had no flare-ups, and used a knee brace, cane, 
and motorized scooter.  He complained of knee pain on 
standing, and claimed he was able to walk around the house 
only.  He had discomfort with squatting and climbing up and 
down stairs, and he was unable to jump.  Bending his knee, 
especially on long drives, aggravated the pain.  The examiner 
noted that the veteran was very apprehensive, shaky, and 
jerky on examination of his shoulder and knee, but also noted 
that the veteran sat comfortably on the chair for about 40 
minutes with his knee flexed to 80 degrees.  The examiner 
noted that the veteran was holding the cane in the left hand 
while walking, and range of motion could not be evaluated.  
Also, the veteran was apprehensive even on palpation of the 
knee.  He complained of pain and stiffness on walking and 
standing.  An x-ray of the right knee did not show any 
fracture of dislocation, but there were surgical appliances 
in the tibial shaft and fibular shaft, indicating indirectly 
old healed fractures.  The knee joint was found to be normal.  
The diagnoses included history of right knee pain, normal x-
ray.  

In duplicate letters dated in October 2004, Dr. M.C.E and Dr. 
J.M.E. each reported that the veteran was treated for 
hypertensive vascular disease from October 1975 to February 
1976, and that he was given medication including Serpasil and 
Acetylsalicylic acid.

On VA orthopedic examination in September 2005, the veteran 
reported constant pain in the right knee and leg, which 
affected his ambulation.  He had lack of endurance for 
standing, claimed that the pain hindered his sleep, and had 
give away of the right knee.  With regard to flare-ups, the 
veteran claimed that his right knee was problematic all the 
time.  He had a right knee brace, and with regard to episodes 
of dislocation or recurrent subluxation it was noted that 
there were "none".  It was noted that he was on light duty 
at work and missed two to three days for sick leave due to 
his knee or shoulder.  On range of motion testing, the right 
knee flexed to 90 degrees (out of 140 degrees), and extended 
to 0 degrees.  The right knee was painful, with guarding, in 
flexion from 70 to 90 degrees, and in extension from -70 to 0 
degrees.  On repeated and resisted testing, there were noted 
to be no change in motion and no further limitation.  With 
regard to stability, the medial and lateral collateral 
ligaments were noted to be stable to varus and valgus 
testing, and the anterior and posterior cruciate ligaments 
were stable to Lachman's and the drawer testing.  With regard 
to the medial and lateral meniscus, McMurray's test was 
performed on the right knee and showed marked pain and no 
click, indicating derangement, but not a full tear.  An x-ray 
of the right knee was negative.  With regard to the right 
knee, on repeated testing, only 70 degrees of flexion was 
obtained due to increased pain.  

A VA treatment record dated in August 2005 showed that an x-
ray of the right knee was negative,  showed that the In 
November 2005 veteran complained of left knee pain, with 
giving away at times.  He reported chronic pain in the right 
lower extremity, and it was noted that he had an old healed 
fracture with a metal plate and screws and that that may be 
the source of the pain.  In January 2006 the veteran reported 
pain in both legs and that he had fallen because one leg gave 
away.  He reported that it hurt to move the ankle, knee, and 
hip on the right side.  In February 2007, it was noted that 
the veteran had polyarthralgias and took naproxen only, and 
was not using the Tramadol much.  On examination his knee was 
tender to palpation, but there was no erythema, warmth, or 
effusion in the knees.  

In May 2007, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  The 
veteran testified that he had instability of the right knee, 
causing him to fall frequently, maybe two or three times per 
week.  He wore knee braces and used a cane daily.  He claimed 
he missed two to three days of work per month due to his 
condition.  He worked as a mail handler, but had been given 
light duty a year prior, where he only did two hours of 
standing, and the rest was sitting down.  He testified that 
for the last year he had daily knee pain.  He described the 
pain as stabbing, and claimed he had lost control and his 
right knee gave away and he fell on the ground.  He testified 
he was prescribed 1000 mg of naproxyn per day, but he did not 
take the full amount if he did not need it, and he took 
Flexeril for the muscle spasms in his leg.  With regard to 
hypertension, the veteran claimed that when he went on active 
duty in July 1976, he had mild high blood pressure, but was 
taking medication.  He testified that, and that he was in 
service his hypertension was aggravated, but that he did not 
go on sick call because he wanted to stay in the service.  He 
claimed that he was always given the medication from his 
private doctor in the Philippines, and that when he was on 
vacation in service he would get in touch with his doctors to 
get medication.  
At the hearing, the veteran submitted three documents 
(detailed below), along with a waiver of initial review by 
the RO.  

In a September 2006 letter, a private physician, Dr. H.O.U. 
indicated that the veteran was "treated and subsequently 
confined in [the doctor's] clinic" in October 1978, January 
1985, July 1990, and October 1994 "for hypertension, 
arthritis, and benign plastic hyperplasia (BPH) 
respectively".  

In a May 2007 statement, the veteran's wife indicated that 
she had "monitored the blood pressure of [the veteran] from 
the time [they] were married in July 1977 and up to the 
present three times a week".  His wife reported that the 
veteran's "blood pressure has been controlled with 
medications".  The wife's signature indicates that she is an 
R.N. in the CCU/ICU of a private hospital.

In an undated letter, Dr. J.M.E. indicated that the veteran 
was treated for hypertension from 1978 to 1990, and was 
prescribed different medications in 1978, 1985, and 1990.  

III. Analysis

1.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. § 
4.104, Diagnostic Code 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).  The law further provides that the burden to show 
no aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

The record reflects that although service medical records 
were obtained for the veteran, there is not a copy of an 
induction examination included with these records.  Thus, 
since there is no induction examination report of record, the 
veteran's hypertension was not "noted" when he entered active 
duty, and the presumption of soundness applies.

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board notes that while there is no 
induction examination of record, it is still clear from the 
record that the veteran had hypertension prior to service.  
In that regard, the veteran recently submitted copies of 
letters from his treating physicians prior to service, which 
show that he was treated (by these private physicians) for 
hypertension, including with medication, prior to and during 
service.  Seeing as these private physicians treated the 
veteran prior to his entry into active service, the Board 
finds that this constitutes clear and unmistakable evidence 
that the veteran's hypertension existed prior to service.

Turning to the question of whether the pre-existing 
hypertension was aggravated by service, the Board finds that 
the record demonstrates by clear and unmistakable evidence 
that his pre-existing hypertension was not aggravated by 
service.  The Board initially observes that there is no 
indication in the veteran's service medical records that he 
presented for any problems related to hypertension, nor is 
there any mention of an increase in the severity of his 
hypertension.  Indeed, the veteran reported that he did not 
mention his hypertension and elevated blood pressures during 
service, and did not go to sick call for this reason.  On 
several occasions in service, the veteran responded "no" to 
having or having had high or low blood pressure.  And while 
service medical records show numerous blood pressure 
readings, the systolic blood pressure readings were 
predominantly less than 127 and the diastolic blood pressure 
readings were predominantly less than 89.  There were only 
two blood pressure readings in service (on two separate dates 
- in 1982 and May 1990) where the diastolic readings were 90 
or more.  There is also no indication on his September 1990 
separation examination that his hypertension was worsened; he 
denied a history of high or low blood pressure and a blood 
pressure reading of 124/86 was recorded.  

The Board acknowledges that the veteran is currently taking 
mediations for his hypertension.  He apparently took 
medication for hypertension prior to service, at times during 
service (when he returned to the Philippines on leave), and 
subsequent to service.  Subsequent to service, there have 
been periods where his hypertension has not been well-
controlled (leading to him suffering a stroke in 1997).  

However, there is no competent evidence of record suggesting 
that this increase in severity was due to the veteran's 
active service, or was otherwise aggravated by service.  In 
the first post-service year, the veteran underwent several VA 
evaluations, and in December 1990, and May, June, and July 
1991, the blood pressure readings were 130/82, 132/98, 
114/80, and 130/80.  He only had elevated blood pressure 
readings during a stress EKG in July 1991, when he was doing 
a treadmill exercise, but his blood pressure returned to 
normal four minutes after the exercise.  At no time during 
these various VA evaluations was hypertension diagnosed, nor 
did the veteran report that he was undergoing private 
treatment for his hypertension.  In fact, in May 1991, the 
veteran denied previous elevated blood pressure readings, and 
reported he took no medications regularly for his heart.  

Significantly, the veteran has submitted a document from his 
wife, who is a registered nurse, in which she indicated that 
she had "monitored" the veteran's blood pressure from July 
1977 to the present, "up to three times a week", and 
reported that his blood pressure had been "controlled with 
medications".  There is no indication from this statement 
that the veteran's blood pressure increased in severity in 
service, beyond the natural progression; on the contrary, the 
veteran's wife reported that his blood pressured was 
"controlled with medications" from July 1977 to the 
present.  

Additionally, the Board observes that the first post-service 
evidence of or notation of hypertension or elevated blood 
pressure was in August 1995, when the veteran reported at a 
VA examination that he had hypertension and elevated blood 
pressured "intermittently" for the last 15 to 16 years.  It 
was noted, however, that at that time the veteran did not 
demonstrate hypertension, and but that he could still have a 
labile hypertension intermittently.  This was five years 
after service separation.  It was not until July 1997, seven 
years after service, that the veteran was diagnosed with 
hypertension (and cardiovascular disease) on a VA 
examination.  

Thus, the Board finds that the length of time between service 
separation and the first evidence of a diagnosis of/worsening 
of the veteran's hypertension weighs strongly against a 
finding that his hypertension was aggravated by service.  In 
light of the above mentioned evidence, the Board concludes 
that clear and unmistakable evidence shows that the veteran's 
pre-existing hypertension was not aggravated by service.

The Board acknowledges the veteran's own statements that his 
hypertension was aggravated by service.  However, the 
veteran, as a lay person, is not competent to provide 
evidence regarding the etiology of his increase in 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide such evidence.  

In summary, the probative evidence of record establishes, 
clearly and unmistakably, that hypertension preexisted 
service and was not aggravated during service.  Accordingly, 
the claim is denied.

2.  Increased Rating for a Internal Derangement of the Right 
Knee

The record reflects that the veteran's service-connected 
internal derangement of the right knee has been rated as 10 
percent disabling.  When service connection was originally 
granted by January 1992 rating decision, a 0 percent 
disability rating was assigned, pursuant to Diagnostic Code 
5257.  In August 2001, the Board granted a 10 percent rating 
for the service-connected internal derangement of the right 
knee, based on limitation of motion with pain, and pursuant 
to Diagnostic Code 5260.  

Degenerative arthritis, including post-traumatic arthritis, 
which is established by x-ray findings, will be rated based 
on limitation of motion of the specific joint involved, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010, and limitation of motion of the knee joint is rated 
under Diagnostic Codes 5260 and 5261, based upon limitation 
in the flexion and/or extension of the leg. 

The regulations define normal range of motion for the knee as 
zero degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The Board observes that the words 
"slight," "moderate," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6. I

Under Diagnostic Code 5260, a 10 percent rating is warranted 
when flexion of the knee is limited to 45 degrees.  A 20 
percent rating is warranted when flexion of the knee is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, a 10 percent rating is warranted 
when extension of the knee is limited to 10 degrees.  A 20 
percent rating is warranted when extension of the knee is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

With regard to the veteran's service-connected internal 
derangement of the right knee, the Board notes that there has 
not been any x-ray findings establishing any arthritis of the 
right knee joint.  While there were notations in VA treatment 
records of degenerative joint disease of both knees and 
"oa" (osteoarthritis) of both knees, the x-ray reports of 
record show no such findings.  Thus, since there has been no 
x-ray findings confirming arthritis in the right knee, a 
separate rating for right knee arthritis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  

In order to warrant the assignment of an increased rating for 
the service connected internal derangement of the right knee, 
there would need to be findings of moderate recurrent 
subluxation or instability, flexion of the knee limited to 30 
degrees, or extension of the knee limited to 15 degrees.  

With regard to limitation of motion, in April 2003 
examination showed that the veteran could flex up to 130 
degrees, with slight pain; in April 2004 examination showed 
full range of motion of the knee, in September 2004 it was 
noted that the veteran sat comfortably in a chair for about 
40 minutes with his knee flexed to 80 degrees; in September 
2005, the right knee flexed to 90 degrees and extended to 0 
degrees, with pain and guarding in flexion from 70 to 90 
degrees and in extension from -70 to 0 degrees.  

A review of the objective evidence of record, thus, shows 
that the veteran's limitation of motion of the right knee 
does not reflect findings that support the grant of a 20 
percent rating, under Diagnostic Code 5260 0r 5261.  Even 
with consideration of the limitation of motion shown, the 
pain on motion, and the functional loss resulting therefrom, 
the Board does not find that the criteria for a 20 percent 
rating pursuant to either Diagnostic Code 5260 or 5261 has 
been approximated.  For that matter, the impairment resulting 
from the service-connected internal derangement of the right 
knee does not clearly approximate the criteria for a 10 
percent rating under Diagnostic Code 5260 or 5261.  

With regard to flare-ups, the veteran has not specifically 
reported having flare-ups in his right knee (as he has in his 
left knee), rather, the veteran has reported having daily 
pain in his right knee, including due to standing, climbing 
stairs, and bending.  He reported taking pain medication, 
which, according to the record, has been prescribed for his 
various orthopedic disabilities, and not just for his right 
knee.  In evaluating the veteran's right knee under the 
criteria of DeLuca, supra, the Board notes that the 
preponderance of the evidence does not show that the veteran 
has additional loss of range of motion, which would warrant a 
rating in excess of 10 percent under Diagnostic Codes 5260 or 
5261, even taking into consideration pain, swelling, 
weakness, and fatigability.  See also 38 C.F.R. § §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to subluxation and instability, the veteran has 
reported having increased instability in his right knee.  He 
reported that he wears a right knee brace and used a cane due 
to his right knee disability; however, objective evaluations 
have not shown clinical evidence of ligament instability.  
The veteran has testified that recently his right knee 
disability has worsened and his right knee gives away, 
causing him to fall.  However, there are no clinical, 
objective findings of right knee subluxation or instability.  
Thus, the Board concludes that the veteran's service-
connected right knee disability is manifested by no more than 
slight instability, and, therefore, a rating in excess of 10 
percent is not warranted pursuant to Diagnostic Code 5257.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected internal derangement of the right knee.  
While the veteran has reported that he misses two to three 
days a month from work due to his right knee disability 
alone, the record does not support this.  Rather, the record 
shows that he has several other disabilities (including his 
right shoulder, left knee, and right ankle) that have also 
caused problems with his employment.  Moreover, there is no 
other evidence of record to show that the veteran's internal 
derangement of the right knee involves such disability that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In view of the foregoing, the Board finds that the 10 percent 
rating assigned for internal derangement of the right knee 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right knee disability, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for hypertension is denied.

A rating in excess of 10 percent for internal derangement of 
the right knee is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


